Citation Nr: 0722582	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a heart disorder, 
claimed as due to the cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim of service connection for a 
cervical spine disorder, and denied entitlement to service 
connection for a heart disorder.

In June 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  By decision dated in July 2005, the Board denied the 
veteran's claims.  He appealed to the Court of Appeals for 
Veterans Claims, which issued an order in February 2007 
consistent with a Joint Motion for Remand, requiring further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran's initial claim hinges upon whether new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection.  The 
February 2007 Joint Motion for Remand astutely points out 
that although the RO adjudicated the claim under the 
appropriate (pre-August 2001) standard in the March 2003 
statement of the case, it cited to the post-August 2001 
standard in the law section.  Although the Board adjudicated 
the claim under the correct standard, the parties agreed that 
veteran had not been clearly apprised of which law was 
applicable in his case.  He must now be so apprised.

Because the outcome of the veteran's secondary service 
connection claim is dependent upon whether service connection 
for a cervical spine disorder is granted, it is inextricably 
intertwined and also must be remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Please notify the veteran of the 
information and evidence necessary to reopen a 
previously denied claim of service connection, 
to include the pre-August 2001 standard for new 
and material evidence, as well as the elements 
of service connection.  Also notify him of the 
information and evidence that governs the 
initial assignment of a disability evaluation 
and the regulations regarding the effective 
date of the establishment of service 
connection.  This notice must indicate which 
information and evidence VA would seek to 
provide and which information and evidence the 
veteran is expected to provide.  Request the 
veteran to provide any evidence in his 
possession that pertains to the claims.  

2.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



